DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                
                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sugio et al. (CN 106133451) in view of Kitazumi et al. (JPH05126353).
In regards to claim 1, Sugio discloses an external-air conditioning apparatus (refer to Figs. 1-3) comprising: a heat exchanger (heat exchanger 22) that can be incorporated into a heat medium circuit (a refrigeration cycle; par. 88) of an air conditioning apparatus (integrated air conditioner 10); and a housing (casing 12), wherein the housing comprises: a base portion (a lower unit 12j) in which the heat exchanger (22) is stored and, the base portion (12j) having an outlet (outlet 12h and the connected outlet at flow path 28b; Fig. 3) formed at a predetermined position (as can be seen in Figs. 3 and 12); a front wall portion (an upper unit 12i) disposed opposite of the outlet (12h) of the base portion (12j) so that the front wall portion (12i) faces the base portion (as can be seen in Figs. 3 and 11), wherein the front wall portion (12i) includes a first insulation structure portion (42c; par. 118); 
        a peripheral wall portion (extension unit 12k) disposed between the front wall portion (12i) and the base portion (12j), wherein the peripheral wall portion (12k) includes a second insulation structure portion (heat insulating material; par. 143), and an inlet (an outside air intake port 50 and the connected intake at flow path 28a; Fig. 3) capable of introducing external air (outside air) being formed at a position distant from the outlet (12h/28b); 
        a heat-exchanger-holding structure portion (see annotated Fig. below) constructed to hold the heat exchanger (22) a longitudinal direction (Z-direction) of the heat exchanger (22) such that a direction from the inlet (50/28a) toward the outlet (12h/28b) substantially coincide with each other (as can be seen Fig. 4-5) and wherein the heat exchanger (22) has predetermined intervals between the heat exchanger (22) and an inner surface of the front wall portion (12i), (as can be seen in Figs. 3 and 11), between the heat exchanger (22) and an inner surface of the base portion (12j),     
         and between the heat exchanger (22) and an inner surface of the peripheral wall portion (12k); and a water receiving portion (a drain pan; par. 100).  
          Sugio fails to explicitly disclose the heat exchanger including a heat transfer pipe and a plurality of fins the water receiving portion being disposed between the heat exchanger and the inlet.
           Kitazumi teaches an external-air conditioning apparatus (air conditioning unit 2) comprising: the heat exchanger (3) including a heat transfer pipe (tubes 31) and a plurality of fins (fins 34; Fig. 6; par. 22); and the water receiving portion (drain pan 26) disposed between the heat exchanger (3) and the inlet (suction port 21), (as can be seen in Fig. 5).  
        One having ordinary skill in the art would recognize that the heat exchanger that including a heat transfer pipe and a plurality of fins of Kitazumi increases the surface area of the heat exchange surface and therefore increases the heat transfer rate between the air and the heat exchanger. 
       Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the heat exchanger of Sugio with the heat exchanger including a heat transfer pipe and a plurality of fins as disclosed by Kitazumi, in order to advantageously increase the surface area of the heat exchanger, thus increases the heat transfer rate between the air and the heat exchanger.
          It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that the water receiving portion being disposed between the heat exchanger and the inlet in view of the teachings of Kitazumi to smoothly drained without being affected by the difference in air pressure (par. 26 of 
Kitazumi).  
             
    PNG
    media_image1.png
    584
    881
    media_image1.png
    Greyscale

In regards to claim 9, Sugio discloses a ventilation system (refer to Figs. 1-3; par. 42) comprising: an outer wall (W1) of a building (refer to pars. 6 and 75) including a ventilating hole (hole at a connection portion 40) formed therein and an introducing passage (flow path structure 42) constructed to connect the ventilating hole and an indoor space together (refer to pars. 51 and 103); and an external-air conditioning apparatus (refer to Figs. 1-3), wherein the external-air conditioning apparatus comprises: 
           a heat exchanger (22) incorporated into a heat medium circuit (a refrigeration cycle; par. 88) of an air conditioning apparatus (integrated air conditioner 10); and a housing (casing 12), wherein the housing (12) comprises: a base portion (a lower unit 12j) constructed to store the heat exchanger (22) and to attach to the outer wall (W1) outside the building (Fig. 1) and having outlet (12g); a front wall portion (an upper unit 12i) disposed opposite of the outlet (12h) of the base portion (12j) so that the front wall portion (12i) faces the base portion (12j), the front wall (12i) including a first insulation structure portion (42c; par. 118); 
           a peripheral wall portion (extension unit 12k) disposed between the front wall portion (12i) and the base portion (12j), wherein the peripheral wall (12k) includes a second insulation structure portion (heat insulating material; par. 143), and an inlet (an outside air intake port 50 and the connected intake at flow path 28a; Fig. 3) capable of introducing external air (outside air) being formed at a position distant from the outlet (outlet 12h and the connected outlet at flow path 28b; Fig. 3); 
         a heat-exchanger-holding structure portion (see annotated Fig. above) constructed to hold the heat exchanger (22) in a longitudinal direction (Z-direction) of the heat exchanger (22) such that a direction from the inlet (50/28a) toward the outlet (12h/28b) substantially coincide with each other and wherein the heat exchanger (22) has predetermined intervals between the heat exchanger (22) and an inner surface of the front wall portion (12i), between the heat exchanger (22) and an inner surface of the base portion (12j), and between the heat exchanger (22) and an inner surface of the peripheral wall portion (12k); and a water receiving portion (a drain pan; par. 100).  
        Sugio fails to explicitly disclose the heat exchanger including a heat transfer pipe and a plurality of fins; the water receiving portion being disposed between the heat exchanger and the inlet.
        Kitazumi teaches an external-air conditioning apparatus (air conditioning unit 2) comprising: the heat exchanger (3) including a heat transfer pipe (tubes 31) and a plurality of fins (fins 34; Fig. 6; par. 22); and the water receiving portion (drain pan 26) disposed between the heat exchanger (3) and the inlet (suction port 21), (as can be seen in Fig. 5).  
        One having ordinary skill in the art would recognize that the heat exchanger that including a heat transfer pipe and a plurality of fins of Kitazumi increases the surface area of the heat exchange surface and therefore increases the heat transfer rate between the air and the heat exchanger. 
       Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention to modify the heat exchanger of Sugio with the heat exchanger including a heat transfer pipe and a plurality of fins as disclosed by Kitazumi, in order to advantageously increase the surface area of the heat exchanger, thus increases the heat transfer rate between the air and the heat exchanger.
          It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that the water receiving portion being disposed between the heat exchanger and the inlet in view of the teachings of Kitazumi to smoothly drained without being affected by the difference in air pressure (par. 26 of Kitazumi). 
In regards to claim 10, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 9. Further, Sugio teaches further comprising: a room air conditioner (conditioner 58 that exchanges air with room; par. 127) that has an indoor unit (indoor air heat exchange portion 10B and 10C) wherein the indoor unit performs air-conditioning of a room of the building (par. 97); 
         an outdoor unit (an outside air heat exchange part 10A and a housing part 10D; Figs. 2-3) installed outside the building (Fig. 3); and the heat medium circuit (refrigeration cycle; par. 88) that is a connection piping (piping connecting the refrigeration cycle; par. 88), the connection piping constructed to connect together the outdoor unit (10A, 10A) and the indoor unit (10B), wherein the room air conditioner interacts with the external-air conditioning apparatus (as can be seen in Fig. 3).  
In regards to claim 15, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sugio teaches wherein the housing (12) is formed such that the front wall portion (12i) swells in a direction opposite to the base portion (12j), (as can be seen in Fig. 3).  
In regards to claim 16, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sugio teaches wherein the housing (12) has a filter member (60) attached to cover at least the inlet (50), (as can be seen in Fig. 3).  
In regards to claim 17, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 17.
           Kitazumi further teaches wherein the water receiving portion (flat surface of drain pan 26) comprises: a water-receiving support portion (partitioning portion 29; Fig. 7) disposed at the base portion (2); a drain pan (26) detachably supported by the water-receiving support portion (as can be seen in Fig. 7); a drain passage (drain piping 27) capable of draining accumulated water that has been accumulated in the drain pan (26) outwardly from the apparatus; and 
          a heat insulating material (insulated material duct 24 that surrounds the drain pan 26) disposed at an outer surface of the drain pan (26), and wherein the drain pan (26) includes a top and a bottom wherein the top is open towards the heat exchanger (3) and the top faces an open region (as can be seen in Fig. 7), wherein the top of the drain pan (26) is equal in width to or is larger in width than an end surface of the heat exchanger (3) faced by the open region (as can be seen in Fig. 6), and wherein the drain pan (26) is formed so as to gradually become smaller (becomes inclined downwards; Fig. 6-7) in width from the top of the drain pan to the bottom of the drain pan (as can be seen in Fig. 6-7).  
         It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that the water receiving portion comprises: a water-receiving support portion disposed at the base portion; a drain pan detachably supported by the water-receiving support portion; a drain passage capable of draining accumulated water that has been accumulated in the drain pan outwardly from the apparatus; and a heat insulating material for drain pans that is disposed at an outer surface of the drain pan, and wherein the drain pan includes a top and a bottom wherein the top is open towards the heat exchanger and the top faces an open region wherein the top of the drain pan is equal in width to or is larger in width than an end surface of the heat exchanger faced by the open region, and wherein the drain pan is formed so as to gradually become smaller in width from the top of the drain pan to the bottom of the drain pan in view of the teachings of Kitazumi to smoothly drained without being affected by the difference in air pressure (par. 26 of Kitazumi). 
In regards to claim 18, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sugio teaches further comprising a cylindrical (cylindrical shape is also possible; par. 173) connecting pipe portion (40b) formed along a rim of the outlet on an outer surface of the base portion (12j), (as can be seen in Figs. 3 and 11-12; par. 106).   
In regards to claim 20, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sugio teaches wherein the housing (12) is divided into a base body (body of lower unit 12j) and a cover body (body of upper unit 12i), wherein the base portion (12j), the heat-exchanger-holding structure portion (see annotated Fig. above), and the water receiving portion (par. 100) are disposed in the base body (body of lower unit 12j), wherein the front wall portion (12j), the peripheral wall portion (12k), and each of the insulation structure portions are disposed in the cover body (refer to pars. 68 and 143), and wherein the base body (body of lower unit 12j) and the cover body (body of upper unit 12j) are configured to be attachable to and detachable from each other (as can be seen in Figs. 11-12).  

Claims 2-3, 5-8 and 11-13are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sugio et al. in view of Kitazumi et al., further in view of 
Hara (US 2019/0203953).
In regards to claim 2, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach the limitation of claim 2.
         Hara teaches an air conditioning apparatus (Figs. 5-7) further comprising: a frame-shaped partitioning portion (a fixing portion 27) disposed between the heat exchanger (21) and the base portion (corresponding to flange 25) such that the frame-shaped partitioning portion (27) partitions a space (space behind partition 27; Fig. 5) between the heat exchanger (21) and the base portion (25) into an inner space and an outer space, wherein the outlet (23b) is positioned in a region within a frame of the frame-shaped partitioning portion (as can be seen in Fig. 5), and wherein the region includes a space formed in the region, the space having a predetermined width (as can be seen in Fig. 5). 
        It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that further comprising: a frame-shaped partitioning portion disposed between the heat exchanger and the base portion such that the frame-shaped partitioning portion partitions a space between the heat exchanger and the base portion into an inner space and an outer space, wherein the outlet is positioned in a region within a frame of the frame-shaped partitioning portion, and wherein the region includes a space formed in the region, the space having a predetermined width in view of the teachings of Hara to enable the target air heat exchanger to be suspended above the drain pan (par. 72 of Hara).  
In regards to claim 3, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches wherein the housing (12) is divided into a base body (body of lower unit 12j) and a cover body (body of upper unit 12i), wherein the base portion (12j), the heat-exchanger-holding structure portion (see annotated Fig. above), and the water receiving portion (par. 100) are disposed in the base body (body of lower unit 12j), wherein the front wall portion (12j), the peripheral wall portion (12k), and each of the insulation structure portions are disposed in the cover body (refer to pars. 68 and 143), and wherein the base body (body of lower unit 12j) and the cover body (body of upper unit 12j) are configured to be attachable to and detachable from each other (as can be seen in Figs. 11-12).  
In regards to claim 5, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Sugio teaches further comprising a cylindrical (cylindrical shape is also possible; par. 173) connecting pipe portion (40b) formed along a rim of the outlet on an outer surface of the base portion (12j), (as can be seen Figs. 3 and 11-12; par. 106).  
In regards to claim 6, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Sugio teaches wherein the water receiving portion (refer to par. 30), but fails to explicitly teach the remining limitations of claim 6.
         Kitazumi further teaches wherein the water receiving portion (flat surface of drain pan 26) comprises: a water-receiving support portion (partitioning portion 29; Fig. 7) disposed at the base portion (2); a drain pan (26) detachably supported by the water-receiving support portion (as can be seen in Fig. 7); a drain passage (drain piping 27) capable of draining accumulated water that has been accumulated in the drain pan (26) outwardly from the apparatus; and a heat insulating material (insulated material duct 24 that surrounds the drain pan 26) disposed at an outer surface of the drain pan (26), and wherein the drain pan (26) includes a top and a bottom wherein the top is open towards the heat exchanger (3) and the top faces an open region (as can be seen in Fig. 7), wherein the top of the drain pan (26) is equal in width to or is larger in width than an end surface of the heat exchanger (3) faced by the open region (as can be seen in Fig. 6), and wherein the drain pan (26) is formed so as to gradually become smaller (becomes inclined downwards; Fig. 6-7) in width from the top of the drain pan to the bottom of the drain pan (as can be seen in Fig. 6-7).  
         It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that the water receiving portion comprises: a water-receiving support portion disposed at the base portion; a drain pan detachably supported by the water-receiving support portion; a drain passage capable of draining accumulated water that has been accumulated in the drain pan outwardly from the apparatus; and a heat insulating material for drain pans that is disposed at an outer surface of the drain pan, and wherein the drain pan includes a top and a bottom wherein the top is open towards the heat exchanger and the top faces an open region wherein the top of the drain pan is equal in width to or is larger in width than an end surface of the heat exchanger faced by the open region, and wherein the drain pan is formed so as to gradually become smaller in width from the top of the drain pan to the bottom of the drain pan in view of the teachings of Kitazumi to smoothly drained without being affected by the difference in air pressure (par. 26 of Kitazumi). 
In regards to claim 7, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Sugio teaches wherein the housing (12) has a filter member (60) attached to cover at least the inlet (50), (as can be seen in Fig. 3).  
In regards to claim 8, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches wherein the housing (12) is formed such that the front wall portion (12i) swells in a direction opposite to the base portion (12j), (as can be seen in Fig. 3).  
In regards to claim 11, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches wherein the housing (12) has a filter member (60) attached to cover at least the inlet (50), (as can be seen in Fig. 3).  
In regards to claim 12, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches wherein the water receiving portion (refer to par. 30), but fails to explicitly teach the remining limitations of claim 12.
          Kitazumi further teaches wherein the water receiving portion (flat surface of drain pan 26) comprises: a water-receiving support portion (partitioning portion 29; Fig. 7) disposed at the base portion (2); a drain pan (26) detachably supported by the water-receiving support portion (as can be seen in Fig. 7); a drain passage (drain piping 27) capable of draining accumulated water that has been accumulated in the drain pan (26) outwardly from the apparatus; and 
       a heat insulating material (insulated material duct 24 that surrounds the drain pan 26) disposed at an outer surface of the drain pan (26), and wherein the drain pan (26) includes a top and a bottom wherein the top is open towards the heat exchanger (3) and the top faces an open region (as can be seen in Fig. 7), wherein the top of the drain pan (26) is equal in width to or is larger in width than an end surface of the heat exchanger (3) faced by the open region (as can be seen in Fig. 6), and wherein the drain pan (26) is formed so as to gradually become smaller (becomes inclined downwards; Fig. 6-7) in width from the top of the drain pan to the bottom of the drain pan (as can be seen in Fig. 6-7).  
         It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that the water receiving portion comprises: a water-receiving support portion disposed at the base portion; a drain pan detachably supported by the water-receiving support portion; a drain passage capable of draining accumulated water that has been accumulated in the drain pan outwardly from the apparatus; and a heat insulating material for drain pans that is disposed at an outer surface of the drain pan, and wherein the drain pan includes a top and a bottom wherein the top is open towards the heat exchanger and the top faces an open region wherein the top of the drain pan is equal in width to or is larger in width than an end surface of the heat exchanger faced by the open region, and wherein the drain pan is formed so as to gradually become smaller in width from the top of the drain pan to the bottom of the drain pan in view of the teachings of Kitazumi to smoothly drained without being affected by the difference in air pressure (par. 26 of Kitazumi). 
In regards to claim 13, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches further comprising a cylindrical (cylindrical shape is also possible; par. 173) connecting pipe portion (40b) formed along a rim of the outlet on an outer surface of the base portion (12j), (refer to Figs. 3 and 11-12; par. 106).  

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sugio et al. in view of Kitazumi et al. and Hara, further in view of Murakami et al. (US 2015/0338108).
In regards to claim 4, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Sugio teaches further a heat insulating material (refer to par. 68) disposed in the void such that a thermal insulation region is formed as a gap between an outer surface plate and the heat insulating material (refer to par. 68), but fails to explicitly teach the remining limitations of claim 4.
         Murakami teaches an air conditioning system (9) wherein each of the front wall portion (corresponding to front rectifying plates 3) and the peripheral wall portion (corresponding to rear rectifying plates 4) further includes an outer surface plate (3a, 4a), an inner surface plate (31, 41) capable of reflecting heat (refer to pars. 165 and 168) disposed with a predetermined interval (gaps 39 and 49) such that a void is formed between the outer surface plate and inner surface plate (refer to par. 145).  
          It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that each of the front wall portion and the peripheral wall portion further includes an outer surface plate, an inner surface plate capable of reflecting heat disposed with a predetermined interval such that a void is formed between the outer surface plate and inner surface plate in view of the teachings of Murakami to reflect the radiant heat radiated from the heating element and allowing passage of radiant heat and air, and promoting air convection by a chimney effect (par. 14 of Murakami). 
In regards to claim 14, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 2. Further, Sugio teaches further a heat insulating material (refer to par. 68) disposed in the void such that a thermal insulation region is formed as a gap between an outer surface plate and the heat insulating material (refer to par. 68), but fails to explicitly teach the remining limitations of claim 14.
         Murakami teaches an air conditioning system (9) wherein each of the front wall portion (corresponding to front rectifying plates 3) and the peripheral wall portion (corresponding to rear rectifying plates 4) further includes an outer surface plate (3a, 4a), an inner surface plate (31, 41) capable of reflecting heat (refer to pars. 165 and 168) disposed with a predetermined interval (gaps 39 and 49) such that a void is formed between the outer surface plate and inner surface plate (refer to par. 145).  
         It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that each of the front wall portion and the peripheral wall portion further includes an outer surface plate, an inner surface plate capable of reflecting heat disposed with a predetermined interval such that a void is formed between the outer surface plate and inner surface plate in view of the teachings of Murakami to reflect the radiant heat radiated from the heating element and allowing passage of radiant heat and air, and promoting air convection by a chimney effect (par. 14 of Murakami). 

Claim 19 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Sugio et al. in view of Kitazumi et al., further in view of Murakami et al. (US 2015/0338108).
In regards to claim 19, Sugio as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Sugio teaches further a heat insulating material (refer to par. 68) disposed in the void such that a thermal insulation region is formed as a gap between an outer surface plate and the heat insulating material (refer to par. 68), but fails to explicitly teach the remining limitations of claim 19.
         Murakami teaches an air conditioning system (9) wherein each of the front wall portion (corresponding to front rectifying plates 3) and the peripheral wall portion (corresponding to rear rectifying plates 4) further includes an outer surface plate (3a, 4a), an inner surface plate (31, 41) capable of reflecting heat (refer to pars. 165 and 168) disposed with a predetermined interval (gaps 39 and 49) such that a void is formed between the outer surface plate and inner surface plate (refer to par. 145).  
         It would also have been obvious to a person skilled in the art at the time of the invention to modify the apparatus of Sugio such that each of the front wall portion and the peripheral wall portion further includes an outer surface plate, an inner surface plate capable of reflecting heat disposed with a predetermined interval such that a void is formed between the outer surface plate and inner surface plate in view of the teachings of Murakami to reflect the radiant heat radiated from the heating element and allowing passage of radiant heat and air, and promoting air convection by a chimney effect (par. 14 of Murakami). 

                                          Response to Arguments
Applicant's arguments filed on 08/13/2021 have been fully considered but are not persuasive.
Applicant argued on page 2 that: a front wall potion of the outlet of the base portion so that the front wall portion faces the base portion.
In response: Sugio teaches a front wall portion (an upper unit 12i) disposed opposite of the outlet (12h) of the base portion (12j) so that the front wall portion (12i) faces the base portion (as can be seen in Figs. 3 and 11). As can be seen in Figs. 3 and 11, Sugio teaches the front wall portion 12i disposed opposite of the outlet 12h of the base portion. 
Applicant argued on page 3 that: the recited inlet in peripheral wall portion 12k does not include an inlet to introduce external air.
In response: Sugio clearly teaches that external air A1 outside air inlet or suction through opening 50, refer to par.127 and Fig. 3
   

                                                 Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763                  

/CASSEY D BAUER/Primary Examiner, Art Unit 3763